

114 HR 6074 IH: Stop Taxpayer Obamacare Payouts ‘STOP’ Act of 2016
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6074IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Fleming introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 31, United States Code, to limit the payments from the Judgment Fund in certain
			 cases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Taxpayer Obamacare Payouts ‘STOP’ Act of 2016. 2.No payments from Judgment Fund for risk corridor casesSection 1304 of title 31, United States Code, is amended by adding at the end the following:
			
 (d)Notwithstanding any other provision of this section, no amount may be paid from the appropriation made by this section for any claim pertaining to the program under section 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062)..
		